Citation Nr: 1548161	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  08-19 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

Entitlement to service connection for a cardiovascular disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1995 to December 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

Although the Veteran's service connection claim for a cardiovascular disability was limited to a chronic cardiovascular disability manifested by an irregular heartbeat, the Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the issue on appeal as reflected above.  

In October 2013, the Veteran was scheduled to appear at the Oakland RO for a videoconference hearing before a Veterans Law Judge.  He failed to appear for said hearing, and has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

In January 2014, the case was remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denial in an October 2014 supplemental statement of the case (SSOC).  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

The Veteran does not have a current cardiovascular disability.



CONCLUSION OF LAW

The criteria for service connection for a cardiovascular disability are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Further, VA must notify the claimant that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. Ap. 473 (2006).

A pre-decisional notice letter dated in April 2007 complied with VA's duty to notify.  Specifically, the letter apprised the Veteran of the evidentiary requirements for service connection, the division of responsibility between the Veteran and VA with regard to obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Thus, the duty to notify is met.

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), service personnel records, as well as VA and private treatment records in furtherance of his claim.  
As indicated above, the case was remanded in January 2014 to obtain private treatment records, including private treatment records from a Dr. Aziz, and an addendum opinion as to the etiology of the Veteran's cardiovascular disability.  In a July 2014 correspondence, the AOJ requested the Veteran to identify private treatment providers, and complete the authorization form to release information, to include private treatment records from a Dr. Aziz.  The Veteran failed to respond and no further action was taken.  The Board emphasizes that VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not a one-way street); 38 C.F.R. 
§§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  Thus, additional efforts to obtain these records are not required.

Additionally, the Board finds that the March 2010 VA opinion and the August 2014 VA addendum medical opinion obtained in this case, as a whole, are adequate, as they are predicated on a full reading of the STRs as well as the private and VA medical records contained in the claims file.  The examiner considered all of the pertinent evidence of record, including the contentions of the Veteran, and provided a complete rationale for the opinion stated.  As such, the Board concludes that VA obtained adequate opinions in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Therefore, the Board concludes that there has been substantial compliance with the January 2014 Board Remand directives, and no further development in this regard is necessary.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  Accordingly, the duty to assist is also met.

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110;38 C.F.R. 
§ 3.303.  In order to establish service connection for the claimed disorder, generally there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran is seeking service connection for a cardiovascular disability, essentially manifested by an irregular heartbeat.

Clinical evaluation of the Veteran's heart during his December 1994 entrance examination was normal.  In an August 1999 STR, the Veteran gave a history of irregular heartbeat since he was nineteen.

The Board acknowledges that the Veteran's reported a history of an irregular heartbeat raises questions as to whether he had a cardiovascular disability prior to active duty, which could potentially rebut the presumption of soundness.  See 38 U.S.C. § 1111.  However, the Board need not explore whether the presumption of soundness applies in this case, as the Veteran has not presented evidence of a current cardiovascular disability.  See Gilbert v. Shinseki, 26 Vet. App. 48, 53 (2012) (even if an injury or disease is deemed incurred in service by virtue of the presumption of soundness (or found to be actually incurred in service), a veteran still must establish that he has a current disability that is related to the in-service injury or disease); Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009) ("The presumption of soundness . . . does not relieve the veteran of the obligation to show the presence of a current disability and to demonstrate a nexus between that disability and the in-service injury or disease or aggravation thereof.").

Furthermore, in the August 1999 STR, the examining physician assessed a paroxysmal supraventricular tachycardia (PSVT).  The physician noted that the Veteran was asymptomatic, his echocardiogram and heart rate were normal, and that he does not require treatment or limitations of his military duties.  STRs dated in 2000 and 2001 show continuing reports of an irregular heartbeat and PSVT.  See, e.g., STRs dated February 2000, May 2000, August 2000, and October 2001.  

Post-service evidence reveals a January 2008 activity diary, in which the Veteran reported shortness of breath, palpations, and chest pain.  In a March 2008 carotid artery private treatment report, Dr. Aziz found that the Veteran's electrocardiogram (EKG), stress test, and echocardiogram results were within normal limits.  Dr. Aziz further found that there were no evidence of myocardial ischemia, and no significant valvular abnormalities.  Dr. Aziz noted that the reversed E:A ratio was "suggestive of diastolic dysfunction." 

In an April 2008 statement, Dr. Aziz indicated that the Veteran frequently experiences premature ventricular contractions (PVCs) and diastolic dysfunction.  

During a March 2010 VA examination, the Veteran reported his service and post service cardiovascular medical history, to include Dr. Aziz's findings of a diastolic dysfunction.  The Veteran also reported that he frequently exercises and does not experience rapid heartbeat.  The examiner noted that the Veteran has not suffered from any type of heart disease or injury to the chest or heart.  Upon physical examination, the VA examiner stated that the Veteran "does not have any chronic disability manifested by irregular heartbeat.  He has a history of supraventricular tachycardia which is episodic and has not occurred since leaving the service while on medication.  His cardiac examination is normal[.]" 

In an August 2014 VA addendum opinion, the VA physician reviewed the Veteran's claims file and stated that the there is no evidence of a cardiovascular disability.  The VA physician further stated that while Dr. Aziz reported diastolic dysfunction, the Veteran's March 2010 echocardiogram revealed no such finding, only raised pulmonary artery pressures likely raised by cigarette smoking.  The VA physician concluded "[s]ince there are no structural cardiac defects, and since the [Veteran] at the time of my exam was asymptomatic and without any physical signs nor reported cardiac events, there is no chronic cardiovascular disorder noted." 

In this regard, the Board acknowledges the Veteran's assertions and recognizes that he is competent to describe the symptoms he experiences, such as a rapid heartbeat.  However, the Veteran is not competent to diagnose an underlying cardiovascular disability, as he does not have the medical training necessary to do so.  To this end, the Veteran undoubtedly has heart-related symptoms, such as chest pains, palpitations, and raised pulmonary artery pressures; however, the evidence of record fails to show that these symptoms are the result of any underlying pathology indicative of a cardiovascular disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding symptoms alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.)  Notably, ischemia was specifically ruled out, and the raised pulmonary artery pressures were found to be likely raised by cigarette smoking.  Furthermore, the VA physician's and Dr. Aziz's echocardiograms results were normal.  In essence, although the Veteran's PVST and an irregular heartbeat were noted in service, since that time, there is no evidence sufficient to find that he suffers from a cardiovascular disability, as no diagnosis of any specific heart disability has been rendered at any time after service.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Thus, where, as here, medical evidence does not establish that the Veteran has a diagnosis of a current cardiovascular disability; there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Consequently, the claim for service connection for a cardiovascular disability must be denied.

ORDER

Entitlement to service connection for a cardiovascular disability is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


